Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 1 of 8 PAGEID #: 223




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
SCOTT HACKWORTH,

                       Plaintiff,

                                                     Civil Action 2:18-cv-1521
        v.                                           Chief Judge Algenon L. Marbley
                                                     Magistrate Judge Jolson
DEPUTY M. WIENER, et al.,
                       Defendants.


                            REPORT AND RECOMMENDATION

        This matter is before the Undersigned on Defendant Major Mychal Turner’s Motion for

Summary Judgment. (Doc. 21). For the reasons that follow, it is RECOMMENDED that Deputy

Wiener be DISMISSED for lack of service, Defendant’s Motion be GRANTED, and Plaintiff’s

case be DISMISSED.

   I.        BACKGROUND

        Plaintiff, a pro se prisoner, has brought this case against “Deputy M. Wiener” and Major

Mychal Turner for alleged deliberate indifference and failure to protect. (Doc. 1-2). Plaintiff

makes substantive allegations against only Deputy Wiener. (See generally id.). But according to

Defendant Major Turner’s sworn affidavit, who has worked at Franklin County Correction Center

(“FCCC”) since 1989, “there has never been a deputy by the name of “M. Wiener[.]” (Doc. 21-1,

¶ 4). So Plaintiff could not serve anyone by that name. (See Doc. 11).

        Plaintiff alleges that, in late October 2018, inmates in his housing pod attacked him twice—

and that after the first attack, he told Deputy Wiener he feared for his life and asked to be moved

to another pod. (See Doc. 1-2, ¶ 8–10). But Deputy Wiener did not immediately transfer Plaintiff,
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 2 of 8 PAGEID #: 224




and a few hours later, Plaintiff was allegedly attacked again. (Id., ¶ 10). In his Complaint, Plaintiff

asserts that African American inmates targeted him because he is white. (See id., ¶ 17). But at his

deposition, Plaintiff unequivocally testified that his attack had nothing to do with race. (Doc. 22,

47:5–22). Rather, Plaintiff believes that he was attacked because the inmates in his pod learned

he had been indicted for rape. (Id.). Plaintiff alleges that he “suffers from severe headaches,

impaired vision, impaired hearing, difficulty breathing and bruised/broke ribs” because of the

attack. (Doc. 1-2, ¶ 15). He seeks monetary damages against Defendant in both his individual and

professional capacities, as well as “long term medical care.” (Id. at 4).

       Defendant has moved for summary judgment. (Doc. 21). The Undersigned has, on

multiple occasions, afforded Plaintiff additional time to respond. (See Docs. 23, 25, 27). But

Plaintiff has not filed a substantive response. Rather, after being granted numerous extensions,

Plaintiff sent the Court a letter on March 2, 2020, representing that he “ha[s] no evidence to prove

what happened,” and that without counsel, he “ha[s] no way to effectively answer Defendant Major

Turner[s] motion for summary judgment at this time.” (Doc. 26 at 1). But Plaintiff’s status as a

prisoner proceeding in forma pauperis does not automatically entitle him to court-appointed

counsel.” Ouellette v. Hills, No. 15-CV-11604, 2016 WL 5941829, at *2 (E.D. Mich. Oct. 13,

2016). Rather, “exceptional circumstances” must exist to justify the appointment of counsel. See

id. (quotation marks and citation omitted). Here, the “the factual and legal issues involved” are

not “particularly complex,” and consequently, exceptional circumstances do not warrant

appointing Plaintiff counsel. See id. And because Plaintiff has failed to set forth any evidence or

argument opposing summary judgment, Defendant’s Motion is unopposed and ripe for

consideration.




                                                  2
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 3 of 8 PAGEID #: 225




   II.      FAILURE TO SERVE DEFENDANT DEPUTY M. WIENER

         Up front, the Court must address that Defendant Deputy M. Wiener has not been served.

Under Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff was required to serve Deputy

Wiener within 90 days of filing his Complaint. And because he did not do so, “the court—on its

own—. . . must dismiss the claims against the unserved defendant unless plaintiff has shown good

cause for the failure to timely serve.” McCain v. Voorhies, No. 1:09-CV-444, 2012 WL 1574796,

at *5 (S.D. Ohio May 3, 2012), report and recommendation adopted, No. 1:09CV444, 2012 WL

1902301 (S.D. Ohio May 25, 2012) (citing Fed. R. Civ. P. 4(m)). Plaintiff has failed to set forth

good cause here. Indeed, Plaintiff received notice of his failure to serve Deputy M. Wiener over

one year ago when the Clerk mailed Plaintiff a copy of the summons returned unexecuted as to

Deputy M. Wiener. (See Doc. 11). At that point, Plaintiff should have, through discovery,

identified the deputy involved in the alleged events and sought leave to amend his pleadings

accordingly. And he could have requested an extension to allow him to do so. See, e.g., VanDiver

v. Martin, 304 F. Supp. 2d 934, 942 (E.D. Mich. 2004) (footnote omitted) (“The court finds that

Plaintiff is at fault for not ensuring that Defendants [ ] were served. Plaintiff remained silent after

being put on notice that these Defendants had not been served. Furthermore, he has provided no

evidence that he took any steps to ensure that the Marshal had served Defendants [ ].”).

         But Plaintiff did not take reasonable steps to ascertain the correct identity of the deputy

allegedly involved in this case. Consequently, he has not shown good cause for his failure to serve

Deputy Wiener. It is, therefore, RECOMMENDED that Plaintiff’s claims against Deputy Wiener

be DISMISSED. See, e.g., VanDiver, 304 F. Supp. 2d at 943 (adopting magistrate judge’s

recommendation that defendant be dismissed where pro se prisoner failed to take “reasonable steps

to follow up after learning that the summonses were returned unexecuted”).



                                                  3
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 4 of 8 PAGEID #: 226




   III.      MOTION FOR SUMMARY JUDGMENT AGAINST MAJOR TURNER

          The Undersigned turns now to Plaintiff’s Motion for Summary Judgment against

Defendant Major Turner. (Doc. 21).

             A. Standard

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The movant has the burden of establishing that there are no genuine issues of material fact,

which may be accomplished by demonstrating that the nonmoving party lacks evidence to support

an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart

v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir. 1993). When the moving

party has carried this burden, the nonmoving party must then set forth specific facts showing that

there is a genuine issue for trial. Moldowan v. City of Warren, 578 F.3d 351, 374 (6th Cir. 2009).

          When a motion for summary judgment is unopposed, as is the case here, the court must

“intelligently and carefully review the legitimacy of such unresponded-to motion” and may not

“blithely accept the conclusions argued in the motion.” Guarino v. Brookfield Tp. Tr., 980 F.2d

399, 407 (6th Cir. 1992). At the same time, “[n]othing in either the Rules or case law supports an

argument that the trial court must conduct its own probing investigation of the record” to identify

a genuine issue of material fact. Id. at 405.

             B. Discussion

          Defendant Turner identifies two issues fatal to Plaintiff’s case—one procedural and the

other substantive. To begin, Plaintiff has failed to exhaust his administrative remedies and, as a

result, his case is not properly before the Undersigned. His case must be dismissed for that reason

alone. But it is also worth noting that Plaintiff’s case fails on the merits. Indeed, his Complaint



                                                 4
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 5 of 8 PAGEID #: 227




fails to so much as mention Defendant Turner, and there is no evidence in the record that Defendant

was involved in the alleged events. Defendant Turner is entitled to summary judgment for both

reasons.

                   1. Exhaustion

       “Exhaustion of administrative remedies ‘is mandatory under the [Prison Litigation Reform

Act (“PLRA”)] and . . . unexhausted claims cannot be brought in court.’” Murray v. Ohio Dep’t

of Corr., No. 1:14-CV-168, 2019 WL 485214, at *13 (S.D. Ohio Feb. 7, 2019) (quoting Jones v.

Bock, 549 U.S. 199, 211 (2007)). Relevant here, the “‘PLRA’s exhaustion requirement applies to

all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.’” Murray, 2019 WL

485214, at *13 (quoting Porter v. Nussle, 534 U.S. 516, 532 (2002)).

       “Failure to exhaust administrative remedies under the PLRA is an affirmative defense that

must be proved by the defendant.” Anderson v. Shelby Cty. Gov’t, No. 03-2650-P, 2009 WL

3241676, at *5 (W.D. Tenn. Sept. 30, 2009) (citing Jones, 549 U.S. at 212). “Once Defendant[]

puts forth evidence of [his] affirmative defense of failure to exhaust administrative remedies,

Plaintiff [is] required to present ‘significant probative evidence’ to defeat the motion for summary

judgment.” Pullen v. Combs, No. 1:17CV255, 2020 WL 1451564, at *1 (S.D. Ohio Mar. 25, 2020)

(quoting Napier v. Laurel Cty., Ky., 636 F.3d 218, 225 (6th Cir. 2011)).

       The exhaustion issue in this case is simple. Plaintiff admits he did not exhaust his

administrative remedies. And the record confirms this. Under the first step of Ohio’s three-step

prison grievance procedure, Plaintiff should have filed an informal complaint (a “call card”). See

Ohio Admin. Code § 5120-9-31(K)(1). Plaintiff, despite testifying that he received and read the

inmate handbook and that call cards were available, (Doc. 22, 29:19–30:7), admitted that he did



                                                 5
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 6 of 8 PAGEID #: 228




not file an informal complaint, (id., 22:20–23 (“Q. So you never submitted a call card . . . A. No.”)).

Defendant Turner’s affidavit confirms Plaintiff’s testimony. (Doc. 21-1, ¶ 9 (swearing that

Plaintiff never submitted a call card or grievance)). The PLRA bars Plaintiff’s case as a result.

       Plaintiff’s testimony that he does not “know anything about law,” (Doc. 22, 23:4–5), does

not change the PLRA’s application here. Courts have been clear that “‘[a] plaintiff’s failure to

exhaust cannot be excused by his ignorance of the law or the grievance policy.’” Bridgmon v.

Biery, No. 3:10-CV-02735, 2011 WL 6415530, at *3 (N.D. Ohio Dec. 21, 2011) (quoting Napier,

636 F.3d at 221 n.2). This is so because permitting Plaintiff to bypass the PLRA’s exhaustion

requirement “would defeat” its statutory purpose: “‘to promote administrative redress, filter out

groundless claims, and foster better prepared litigation of claims aired in court.’” Bridgmon, 2011

WL 6415530, at *3 (quoting Napier, 636 F.3d at 222).

       In sum, Plaintiff indisputably failed to exhaust, and Defendant is entitled to summary

judgment. See, e.g., Bridgmon, 2011 WL 6415530, at *3 (granting defendant summary judgment

where plaintiff admitted that he did not attempt to utilize the institution’s grievance system).

                   2. Personal Involvement

       A brief word on the merits. “[T]he Sixth Circuit requires some sort of direct involvement,

whether through encouragement, participation, or at the very least knowing acquiescence, in order

to impose liability under § 1983.” Lupo v. Voinovich, 235 F. Supp. 2d 782, 793 (S.D. Ohio 2002)

(citing Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)). Importantly, “[s]upervisory

liability cannot be imposed in a Section 1983 action based on a theory of respondeat superior

without proof of personal involvement.” Dillingham v. Millsaps, 809 F. Supp. 2d 820, 844 (E.D.

Tenn. 2011) (citing Taylor v. Mich. Dept’ of Corr., 69 F.3d 76, 80–81 (6th Cir. 1995)). Rather, to

establish supervisory liability, “there must be a showing that the supervisor encouraged the specific



                                                  6
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 7 of 8 PAGEID #: 229




incident of misconduct or in some way directly participated in it.” Rayburn v. Blue, 154 F. Supp.

3d 523, 531 (W.D. Ky. 2015) (quotation marks, citations, and alterations omitted). In other words,

“[l]iability of supervisory personnel must be based on more than merely the right to control

employees” and cannot be based upon a mere failure to act.” Id. (quotation marks, citation, and

alteration omitted).

         Plaintiff has failed to satisfy this basic requirement. Indeed, Defendant Turner’s name is

found nowhere in Plaintiff’s Complaint. (See Doc. 1-2.). Nor is there evidence of his involvement

in the alleged events. This makes sense given that Plaintiff testified that he has never interacted

with Defendant Turner. (Doc. 22, 30:17–22 (testifying that he named Turner as a Defendant

simply because the inmate who helped him draft his pleading suggested “send[ing] it to the person

who is in charge of the place”)). The law does not allow this. See, e.g., Lupo, 235 F. Supp. 2d at

793 (noting that, even if the court were to “infer[] . . . personal involvement based solely on

[defendant’s] position of authority, . . . such an inference . . . would be tantamount to imposing the

very sort of respondeat superior liability expressly rejected by the case law interpreting § 1983”).

Defendant Turner is entitled to summary judgment for this additional reason.

   IV.      CONCLUSION

   For the foregoing reasons, it is it is RECOMMENDED that Deputy Wiener be DISMISSED

for lack of service, Defendant’s Motion be GRANTED, and Plaintiff’s case be DISMISSED.

   V.       PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those



                                                   7
Case: 2:18-cv-01521-ALM-KAJ Doc #: 28 Filed: 05/06/20 Page: 8 of 8 PAGEID #: 230




portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 6, 2020                                   /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                8
